TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00049-CV



                          End Op, L.P. and Lost Pines Groundwater
                              Conservation District, Appellants

                                                 v.

                      Andrew Meyer, Bette Brown, Darwyn Hanna, and
                           Environmental Stewardship, Appellees


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
    NO. 29,696, HONORABLE CARSON TALMADGE CAMPBELL, JUDGE PRESIDING



                             CONCURRING OPINION


               I join in the Court’s judgment because the Lost Pines Groundwater Conservation

District’s order denying appellees party status (i.e., the standing determination) should be affirmed

under the governing standard of review.



                                              _________________________________________
                                              Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: August 29, 2018